Exhibit 10.8 WARNER/CHAPPELL MUSIC, INC. 10585 Santa Monica Boulevard Los Angeles, CA 90025 February 10, 2016 Jon Platt Address on file with Company Dear Jon: This letter, when signed by you and countersigned by us (“Company”), shall constitute our agreement (the “Agreement”) with respect to your employment with Company. 1. Position:(a) Chief Executive Officer of Warner/Chappell Music, Inc. effective as of November 1, 2015 and (b) you are hereby appointed Chairman of Warner/Chappell Music, Inc. effective as of May 1, 2016. 2. Term:The term of this Agreement (the “Term”) shall commence on October 1, 2015 and end on September 30, 2020. 3. Compensation: (a)Salary:During the Term, Company shall pay you a salary at the following rates for the specified periods: Period of the Term Per Annum Salary 10/1/15 – 9/30/18 10/1/18 – 9/30/20 As soon as practicable following the date on which this Agreement is executed in full (the “Effective Date”), Company shall pay to you an amount equal to the difference between (i) the salary that would have been payable to you if your annual salary during the period from October 1, 2015 through the Effective Date was $2,300,000 and (ii) the salary paid to you for such period. (b)Annual Bonus: With respect to each fiscal year of the Term, commencing with the fiscal year that begins October 1, 2015 and ends September 30, 2016 (i.e., the 2016 fiscal year), you shall be eligible to receive an annual bonus, the target amount of which in respect of each such fiscal year is set forth below. Fiscal Year of the Term Target Bonus Amount 2016 - 2018 2019 - 2020 1 EM 61417-2 The amount of each annual bonus awarded to you shall be determined by Company taking into consideration factors evaluated for other executives at your level and shall also be based on factors including the strength of your performance and the performance of Company and of Warner Music Inc.; provided, that the amount of each annual bonus awarded to you may be higher or lower than the target amount, and shall remain in the sole discretion of Company. (c)Payment of Compensation:Compensation accruing to you during the Term shall be payable in accordance with the regular payroll practices of Company for employees at your level. You shall not be entitled to additional compensation for performing any services for Company’s subsidiaries or affiliates; provided, that, you shall primarily be providing services to the Company. 4. Exclusivity:Your employment with Company shall be full-time and exclusive. During the Term you shall not render any services for others, or for your own account, in the field of entertainment or otherwise. 5. Reporting:You shall at all times work under the supervision and direction of the most senior executive officer of Warner Music Inc. (currently, Stephen F. Cooper), and you shall perform such duties consistent with your position as you shall reasonably be directed to perform by such officer. 6. Place of Employment:The greater Los Angeles metropolitan area. You shall render services at the offices designated by Company at such location; provided, that the location of your principal place of employment shall not be changed without your prior written consent. You also agree to travel on temporary trips to such other place or places as may be required from time to time to perform your duties hereunder. 7. Travel and Entertainment and Legal Expenses: Company shall pay or reimburse you for both (i) reasonable expenses actually incurred or paid by you during the Term in the performance of your services hereunder in accordance with Company’s policy for employees at your level upon presentation of expense statements or vouchers or such other supporting information as Company may customarily require and (ii) legal fees and expenses incurred by you in connection with the negotiation of this Agreement up to a maximum aggregate amount of $30,000. 8. Benefits: While you are employed hereunder, you shall be entitled to all fringe benefits generally accorded to employees of Company at your level, position and/or title as existing from time to time during the Term, including, but not limited to, medical health and accident, group insurance and similar benefits, provided that you are eligible under the general provisions of any applicable plan or program and Company continues to maintain such plan or program during the Term. You shall also be entitled to four (4) weeks of vacation (with pay) during each calendar year of the Term, which vacation shall be taken at reasonable times 2 EM 61417-2 to be approved by Company and shall be governed by Company’s policies with respect to vacations for executives. In addition, you shall be entitled to paid time off with respect to any periods during which paid time off is provided to employees of Company generally (e.g., Christmas/New Year’s week if Company closes its office during such period). Following the end of your employment with Company for any reason, you shall be entitled to payment in respect of any accrued but unused vacation, in accordance with Company policy and applicable law. 9. Disability/Death:If you shall become physically or mentally incapacitated from performing your duties hereunder, and such incapacity shall continue for a period of four (4) consecutive months or more or for shorter periods aggregating four (4) months or more in any twelve (12)-month period, Company shall have the right (before the termination of such incapacity), at its option, to terminate this Agreement with no consequence, except if such termination would be prohibited by law. Upon termination of this Agreement pursuant to the foregoing, you shall continue to remain employed by Company as an at-will employee. In the event your at-will employment with Company terminates, Company shall pay to you the Basic Termination Payments (as defined below). In the event of your death, this Agreement shall automatically terminate except that Company shall pay to your estate the Basic Termination Payments. Termination by Company for Cause; Termination by You for Good Reason: (a)Termination by Company for Cause: Company may at any time during the Term, by written notice, terminate your employment and this Agreement for “Cause” (as defined below), such Cause to be specified in the notice of termination. The following acts shall constitute “Cause” hereunder: (i) any willful or intentional act by you or omission by you having the effect, which effect is reasonably foreseeable, of injuring, to an extent that is not de minimis, the reputation, business, business relationships or employment relationships of Company or its affiliates; (ii) your conviction of, or plea of nolo contendere by you to, a misdemeanor involving theft, fraud, forgery or the sale or possession of illicit substances or a felony; (iii) breach by you of material covenants contained in this Agreement; and (iv) repeated or continuous failure, neglect or refusal by you to perform your material duties hereunder. Notice of termination given to you by Company shall specify the reason(s) for such termination, and in the case where a cause for termination described in clause (i), (iii) or (iv) above shall be susceptible of cure, and such notice of termination is the first notice of termination given to you for such reason, if you fail to cure such Cause for termination to the reasonable satisfaction of Company within ten (10) business days after the date of such notice, termination shall be effective upon the expiration of such ten-business-day period, and if you cure such Cause within such ten-business-day period, such notice of termination shall be ineffective.In all other cases, notice of termination shall be effective on the date thereof.
